internal_revenue_service index no 2056a number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-118621-98 date date re legend decedent spouse date date country x w x y z we received your authorized representative’s letter dated date requesting a ruling concerning the distribution of assets from a qualified_domestic_trust qdot this letter responds to that request the facts and representations submitted are summarized as follows decedent died testate on date a citizen and domiciliary of country x at the time of his death decedent owned certain assets located in the united_states a u s estate_tax_return form_706 was filed disclosing all of the assets worldwide which were owned by decedent at the time of his death pursuant to paragraph fourth of decedent’s will the residue of decedent’s estate is to be held in trust for the benefit of spouse who is also not a citizen_of_the_united_states this trust was intended to qualify as a qdot thereby entitling decedent’s estate to a marital_deduction paragraph fourth a provides that the trustees are to distribute all of the net_income from this trust in convenient installments at least quarterly to or for the benefit of spouse during her lifetime the trustees may also pay to or for the benefit of spouse such amounts from the principal as the trustees deem necessary and approve from time to time for spouse’s support and medical_care after considering spouse’s other resources paragraph fourth b provides that the trustees shall distribute to spouse such amounts from the principal of the trust as spouse may from time to time request in writing no person shall possess or exercise any power to appoint to any person other than spouse any assets of this trust paragraph fourth c provides that any distributions of principal including capital_gains during spouse’s lifetime must be approved by the trustees if spouse withdraws principal from this trust during her lifetime the trustees shall withhold and pay the federal estate_tax on the distribution from the principal to be withdrawn if the trustees make a discretionary payment of principal to spouse the trustees shall pay the federal estate_tax on the distribution from the remaining principal of this trust under paragraph fourth d upon the death of spouse the trustees are directed to pay the executor of spouse’s estate all of the accrued and undistributed_net_income of this trust as of the date of spouse’s death the trustees are further directed to pay from the principal of this trust its proportionate share of the federal estate_tax assessed under the internal_revenue_code by reason of the death of spouse the balance of the trust principal shall be distributed by the trustees to taxpayer’s children in equal shares according to paragraph fourth e the trust is intended to constitute a qdot pursuant to sec_2056a the executor of the estate has the right to make any elections that are necessary in order to qualify the trust for the marital_deduction the trustees may amend the terms of this trust for the purpose of enabling this trust to qualify for the marital_deduction as a qdot and to comply with any treasury regulations or other qualifications issued for qualified domestic trusts paragraph fourth h states that in the event a trustee resigns or otherwise ceases to act as trustee or if at any time a trustee shall cease to be an individual citizen_of_the_united_states or a domestic_corporation then such trustee shall immediately resign and the remaining trustee s shall succeed to all duties and to all of the powers including discretionary powers herein granted to the named trustees all of the trustees of this trust must be individual citizens of the united_states or domestic corporations a form_706 federal estate_tax_return was filed by the estate notwithstanding that decedent was a nonresident_alien on the return as filed the executor reported a gross_estate of w and a taxable_estate of x in determining the taxable_estate the executor claimed a marital_deduction on schedule m of y for property passing to the qdot under paragraph fourth however the executor reported the estate_tax liability as zero on the basis reported on the return that under the applicable estate and gift_tax convention between the united_states and country x the estate was exempt from united_states estate taxation the estate was examined by the internal_revenue_service and it was determined that none of the assets owned by the decedent were includible in the decedent’s gross_estate for u s estate_tax purposes accordingly as adjusted the decedent’s gross_estate was determined to be zero and consequently the marital_deduction was not claimed for property passing under paragraph fourth an estate_tax closing letter was issued showing a tentative_tax and net estate_tax of zero however prior to the receipt of the closing letter estate assets were transferred to the trustees in partial funding of the qdot established under decedent’s will to date no distributions of principal have been made to spouse spouse proposes to request in writing pursuant to her power under paragraph fourth b of the will that the trustees make a complete distribution to her of all the assets currently held in the qdot and any assets that will be distributed to the qdot when the estate is settled the trustees propose to approve such request trustees request a ruling that the distribution of the assets from the qdot to spouse under these facts will not result in the imposition of the additional estate_tax under sec_2056a sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that where the surviving_spouse of a decedent is not a united_states citizen the marital_deduction is disallowed unless property passes to the surviving_spouse in a qdot under sec_2056 property is treated as passing to the surviving_spouse in a qdot if such property passes to the spouse and the spouse transfers the property to a qdot on or before the date the estate_tax_return is made under sec_2056a a_trust will qualify as a qdot if the trust instrument requires that at least one trustee of the trust be an individual citizen_of_the_united_states or a domestic_corporation and provides that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or domestic_corporation has the right to withhold from such distribution the tax imposed under sec_2056a on the distribution the trust meets such requirements as the secretary may by regulations prescribe to ensure the collection of any_tax imposed by sec_2056a and an election under sec_2056a by the executor of the decedent applies to the trust under sec_2056a and b an additional estate_tax is imposed on distributions of corpus from the qdot during the spouse’s lifetime and on the value of the qdot corpus on the date of death of the surviving_spouse in general under sec_2056a and sec_20_2056a-5 the additional estate_tax is generally equal to the additional_amount of estate_tax that would have been imposed if the amount_involved in the taxable_event had been included in the decedent’s taxable_estate and had not been deductible under sec_2056 sec_20_2056a-5 provides that if a taxable_event occurs during the noncitizen surviving spouse’s lifetime the amount on which the sec_2056a estate_tax is imposed is the amount of money and the fair_market_value of the property that is subject of the distribution including property distributed from the trust pursuant to the exercise of a power_of_appointment including any amount withheld from the distribution by the u s trustee to pay the tax if however the tax is not withheld by the u s trustee but is paid_by the u s trustee out of other assets of the qdot an amount equal to the tax so paid is treated as an additional distribution to the spouse in the year that the tax is paid sec_2056a provides that each trustee shall be personally liable for the amount of the tax imposed by sec_2056a in this case it has been represented that decedent was a citizen and domiciliary of country x decedent’s estate asserted and the estate_tax examiner agreed that as a result of the estate and gift_tax treaty between country x and the united_states the decedent’s gross_estate for u s estate_tax purposes was zero and the decedent’s u s estate_tax liability was zero as a result of these audit adjustments the property passing under paragraph fourth was not deducted under sec_2056 in arriving at the taxable_estate accordingly under the facts presented no additional estate_tax will be imposed on the distribution from the trust to the spouse under sec_2056a a copy of this letter should be attached to the form 706-qdt filed by the trustees except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by george l masnik chief branch enclosures copy for sec_6110 purposes copy to attach to form
